Felton, Chief Judge,
dissenting. I dissent from the judgment in this case on the basis on which it is predicated. There would be no advantage in my expressing an opinion as to whether a bailment existed. I think the bailment question should also be decided now because if we do not, two petitions for certiorari could possibly be required.
The conclusion in this case should be reached in the light of *690what is meant by the “use” of the alleged bailed vehicle. My opinion is that the word “use” does not refer to the operation of the bailed automobile, which operation is a part and parcel of the carrying out of the contract of bailment. In this case the vehicle was being returned to its owner, which would be a part of the bailment obligation, assuming there was one. What this policy means is that there would be no coverage if while the car was in the hands of the bailee he used it for business purposes in a,n operation totally disconnected from the contract of bailment, such as sending a customer to his home or place of business in the bailed vehicle. A case directly in point is Maryland Cas. Co. v. Beckham, 163 Miss. 836 (143 S 886).
I think the majority in this case have made the same mistake as was made by the court in Lobe v. Bankers Indemnity Ins. Co., 343 Ill. App. 500 (99 NE2d 588). In that case the court did not consider that part of the insurance policy which referred to the ownership, maintenance or use of the insured automobile for any purpose in connection with the business of the insured. The court based its conclusion on the provision of the policy, construed separately, to the effect that “this policy does not apply ... to any automobile owned by a member of the named insured’s family.” This interpretation of the ruling in the case next above is borne out by the statement of the court as follows: “Whether the automobile here involved at the time of the accident was used by the insured, Andrew Lobe, for business purposes in connection with his garage, we think is immaterial.” I think the decision in the Lobe case should have been based on the proposition that the bailed vehicle was used for business purposes not in connection with the bailment. The Beckham case, above referred to, construed the word “used” to mean to convert to one’s own services, and construed it to exclude that which was a direct part of the service to another and cited, 8 Words and Phrases, First Series, page 7228, et seq.